         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 1 of 21




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    NANCY WILSON, Regional Director                        No. 4:20-CV-00524
    of the Sixth Region of the NATIONAL
    LABOR RELATIONS BOARD, for                             (Judge Brann)
    and on behalf of the NATIONAL
    LABOR RELATIONS BOARD,

                 Petitioner,

         v.

    JERSEY SHORE STEEL CO.,

                 Respondent.

                               MEMORANDUM OPINION

                                       APRIL 29, 2020

I.      BACKGROUND

        Before the Court is the Regional Director of the Sixth Region of the National

Labor Relations Board’s (“NLRB”) Petition for Injunction under Section 10(j) of

the National Labor Relations Act, as Amended.1 The Regional Director seeks

injunctive relief under Section 10(j) of the National Labor Relations Act (“the

Act”).2 The Regional Director requests such relief pending final dispositions of

matters pending before the Board with respect to allegations that Respondent

Jersey Shore Steel Co. (“Jersey Shore”) has engaged in, and is engaging in, unfair


1
     Doc. 1. Respondent Jersey Shore Steel Co. has responded to the Board’s Petition. Doc. 35.
     And the Regional Director has submitted a reply. Doc. 37.
2
     See 29 U.S.C. § 10(j).
        Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 2 of 21




labor practices in violation of Sections 8(a)(1), 8(a)(3), and 8(a)(5) of the Act.

Specifically, the Regional Director asserts that Jersey Shore dealt directly with its

employees, engaged in bad-faith bargaining, discharged three of its employees who

were members of a bargaining committee, and then, on tainted grounds, unlawfully

withdrew recognition from the employees’ labor union, the United Steel, Paper and

Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers

International Union, Local 4907-04 (“the Union”). A hearing before one of the

Board’s Administrative Law Judges is scheduled to begin on June 22, 2020.3

       The Regional Director’s Petition requests that this Court, pursuant to Section

10(j) of the Act, direct Jersey Shore to appear before this Court and show cause

why an injunction should not issue enjoining and restraining Jersey Shore from:4

           a) Withdrawing recognition from the Union;

           b) Failing and refusing to bargain in good faith with the Union as the
              exclusive collective bargaining representative of the unit employees in
              Montoursville, Pennsylvania;

           c) Discharging, suspending, or otherwise discriminating against
              employees because they support or assist the Union or engage in
              concerted activities;

           d) Disparaging the Union to its employees;

           e) Threatening or impliedly threatening employees with various reprisals
              if they support or assist the Union;




3
    Doc. 6 at 3. The hearing was originally scheduled for March 31, 2020. See Doc. 1-3 at 14.
4
    Doc. 1 at 19-21.
                                             -2-
        Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 3 of 21




           f) Informing employees that it would set terms and conditions of
              employment without regard to their collective bargaining obligations;

           g) Soliciting employees to withdraw from their Union membership;

           h) Bypassing the Union and dealing directly with employees concerning
              their terms and conditions of employment;

           i) Unilaterally, without first providing the Union with notice and the
              opportunity to bargain, implementing and/or making changes to the
              terms and conditions of employment of employees in the Unit that are
              mandatory subjects for the purposes of collective bargaining;

           j) Failing and refusing to bargain in good faith with the Union by failing
              and refusing to provide the Union with the information it has
              requested;

           k) Future violations of Sections 8(a)(1), (3) and (5) of the Act;

           l) In any other manner, interfering with, restraining, or coercing its
              employees in the exercise of the rights guaranteed in Section 7 of the
              Act.

       The Petition further requests that this Court enter an Order directing Jersey

Shore “to take the following affirmative actions” “pending final disposition of the

matters involved herein pending before the Board”:5

           a) Immediately recognize and, upon request, bargain in good faith with
              the Union as the exclusive collective-bargaining representative of the
              unit employees in Montoursville, Pennsylvania;

           b) Within five (5) days of the Court’s Order, offer Adrian Brown, Ryan
              Stout and Zachary Taylor interim reinstatement to their former
              positions; or, if those positions no longer exist, to substantially
              equivalent positions without prejudice to their seniority or any other
              rights and privileges previously enjoyed, displacing, if necessary, any
              employee who may have been hired or reassigned to replace them;



5
    Doc. 1 at 21-22.
                                          -3-
        Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 4 of 21




           c) Within ten (10) days of the Court’s Order, rescind the suspensions
              issued to Adrian Brown, Ryan Stout and Zachary Taylor, and do not
              rely on those suspensions when issuing any future discipline;

           d) Within five (5) days of any Union request, rescind any or all of the
              unilaterally implemented changes to employees’ wages, hours, and
              other terms and conditions of employment; the employees may retain
              the unilaterally granted wage increase;

           e) Within twenty (20) days of the Court’s Order, provide the Union with
              the outstanding requested information;

           f) Within five (5) days of the Court’s Order, post copies of the Court’s
              Order at Jersey Shore’s Montoursville, Pennsylvania facility where
              notices to employees are customarily posted; said posting shall be
              maintained during the pendency of the Board’s administrative
              proceedings free from all obstructions and defacements; all unit
              employees shall have free and unrestricted access to said postings; and

           g) Within twenty (20) days of the Court’s Order, file with the Court, with
              a copy submitted to the Regional Director of Region 6 of the Board, a
              sworn affidavit from a responsible Jersey Shore official setting forth,
              with specificity, the manner in which Jersey Shore has complied with
              the terms of this decree, including how it has posted the documents
              required by this order.

       As the Petition has been fully briefed, the matter is ripe for disposition. For

the reasons that follow, the Court will grant the Petition.6


6
    Given that the Regional Director has presented a host of affidavits and other evidence in
    support of the Petition, the Court does not find it necessary to order discovery or to hold a
    full evidentiary hearing. See Leach v. Oliva Supermarkets LLC, No. CIV.A. 15-3174 JLL,
    2015 WL 4392097, at *2 (D.N.J. July 15, 2015); Eisenberg v. Tubari, Ltd., Inc., No. 85-
    1857, 1985 WL 32832, at *3 (D.N.J. July 8, 1985). Here, because of the volume of evidence
    that the Regional Director has submitted in supplement of the Petition, the Court finds that
    Jersey Shore already has information on “the issues raised by [this] petition for an
    injunction” and “the facts upon which the Board will rely” to support its claim of a violation
    of the Act. Kobell For & on Behalf of N.L.R.B. v. Reid Plastics, Inc., 136 F.R.D. 575, 579
    (W.D. Pa. 1991). (quoting Kinney on Behalf of N.L.R.B. v. Chicago Tribune Co., No. 89 C
    3829, 1989 WL 91844, at *1 (N.D. Ill. Aug. 7, 1989)).
    In a related matter, the Court finds that it does not need to order a show cause hearing as the
    Regional Director’s Petition requests. Given the limited standard of review at this juncture,
                                                  -4-
          Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 5 of 21




II.      FACTS

         Jersey Shore owns and operates a steel fabrication plant in Montoursville,

Pennsylvania. The Union has long represented a bargaining unit of about fifty

production and maintenance employees at the Montoursville plant.7 The parties’

most recent collective bargaining agreement expired on December 2, 2017.8 The

parties reached agreement on a successor contract, but the Union’s membership

rejected that agreement on December 5, 2017.9

         On March 21, 2018, the parties started bargaining again. The Union’s

bargaining team consisted of a Union staff representative and three Jersey Shore

Montoursville employees: Local Union President Zachary Taylor, Local Union

Recording Secretary Ryan Stout, and Local Union Griever Adrian Brown.10 Jersey

Shore initially offered a new proposal that was by and large regressive compared



      the Court has enough information before it to grant the Regional Director’s Petition, which,
      as may be obvious, provides only temporary, limited relief. Jersey Shore will have the
      opportunity to contest the Regional Director’s case in fuller fashion before an administrative
      law judge at the June 22 hearing. See Kennedy for & on Behalf of N. L. R. B. v. Sheet Metal
      Workers Int’l Ass’n Local 108, 289 F. Supp. 65, 89-90 (C.D. Cal. 1968) (Section 10(l)
      proceedings did not require the presentation of oral testimony, as “the function of the courts”
      in these cases was more limited); see also Pang-Tsu Mow v. Republic of China, 201 F.2d
      195, 199 (D.C. Cir. 1952) (“detailed affidavit” with exhibits accompanied by “the sworn
      complaint” “furnished adequate basis” for trial judge’s decision to grant preliminary
      injunction); Aoude v. Mobil Oil Corp., 862 F.2d 890, 893 (1st Cir. 1988) (“[A]n evidentiary
      hearing is not an indispensable requirement when a court allows or refuses a preliminary
      injunction.”).
7
      See, e.g., Doc. 6-2 Ex. C at ¶¶ 2-3.
8
      Doc. 6-2 Ex. C at ¶ 4.
9
      See Doc. 6-2 Ex. A at ¶ 3; Doc. 6-3 Ex. N at ¶ 7.
10
      See Doc. 6-3 Ex. N at ¶ 5; Doc. 6-2 Ex. C at ¶ 5.
                                                 -5-
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 6 of 21




with the previous contract, with Jersey Shore asserting that these changes were a

response to employees’ rejection of the previous tentative agreement. For the next

nine months or so, Jersey Shore offered regressive bargaining proposals and

retreated from agreed-upon proposals.11

        On December 12, 2018, Jersey Shore presented a new proposal to the

Union,12 asking that the Union simply present this proposal to its employees

without commenting negatively on it. The Union agreed.13 On December 13,

2018, Jersey Shore began to distribute its proposal to employees. That same date,

Jersey Shore’s chief negotiator called the Union staff representative and angrily

stated that he wanted Taylor, Stout, and Brown “out of his building” because they

were allegedly negatively commenting on Jersey Shore’s proposal to employees.14

        On December 17, 2018, Jersey Shore held a mandatory meeting for its

Montoursville employees. In those meetings, Jersey Shore told employees that the

Union was responsible for Jersey Shore’s inability to provide wage increases, that

Jersey Shore was meeting directly with employees because it did not believe that

employees had faith in the Union, and that the Union was responsible for the lack

of bargaining progress.15 Jersey Shore also threatened employees, saying that the


11
     See Doc. 6-3 Ex. N at ¶¶ 8-14; Doc. 6-2 Ex. F at ¶ 3.
12
     Doc. 6-3 Ex. N at ¶ 15.
13
     Doc. 6-2 Ex. F at ¶ 9.
14
     Doc. 6-2 Ex. F at ¶ 10; Doc. 6-3 Ex. N at ¶¶ 17-18.
15
     Doc. 6-3 Ex. M at ¶ 5.
                                                -6-
           Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 7 of 21




Union would no longer represent them and Jersey Shore would not maintain the

existing terms and conditions of employment at the Montoursville plant.16 At this

meeting, and another employee meeting the following day, Jersey Shore also

bypassed the Union’s representation by asking employees what they wanted in a

contract.17 At the December 18, 2018 employee meeting, Jersey Shore made

implied threats to employees that it would not maintain the existing terms and

conditions of employment.18

           In December 2018, Jersey Shore unilaterally ceased notifying the Union

when it hired new employees, no longer allowed union representatives to meet

with new employees on the clock; and stopped providing new employees

orientation material to the Union.19

           A.    Jersey Shore’s Suspension and Discharge of the Union’s Three
                 Bargaining Representatives

           In early January 2019,20 Local Union Griever Brown advised a probationary

employee that he was eligible to bid on a job that would be awarded after his

probationary period ended.21 On January 8, Local Union President Taylor and




16
     Id.
17
     Doc. 6-3 Ex. N at ¶ 19.
18
     Id.
19
     Doc. 6-3 Ex. N at ¶¶ 22-24.
20
     All dates after this point refer to the year 2019.
21
     Doc. 19-2 Ex. C at ¶ 18.
                                                  -7-
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 8 of 21




Local Union Recording Secretary Stout solicited a union authorization card from a

temporary employee assigned to the Montoursville facility by a staffing agency.22

        On February 1, prior to a planned bargaining session, Jersey Shore

suspended the three bargaining committee members – Taylor, Stout and Brown –

for, among other things, allegedly harassing employees and providing false

information.23 Also, on February 1, February 6 and February 7, Jersey Shore held

mandatory meetings at which it told its employees that it was going to terminate

the committee members for allegedly harassing and intimidating their coworkers;24

and that it would not negotiate with nonemployees.25 Jersey Shore also threatened

that if the employees chose to strike, it would cease operations;26 that the

employees would not be eligible for unemployment compensation benefits;27 and

informed them that Jersey Shore could operate the facility as it pleased, without

bargaining with the Union.28

        At the same time, Jersey Shore bypassed the Union by distributing portions

of contract proposals it had not yet presented at the bargaining table.29 Jersey


22
     Doc. 19-12 Ex. M at ¶ 8.
23
     Doc. 6-4 Exs. R.1, R.2, R.3.
24
     Doc. 19-14 Ex. O at ¶ 4.
25
     Doc. 19-10 Ex. K at ¶ 4.
26
     Doc. 19-14 Ex. O at ¶ 4.
27
     Doc. 19-14 Ex. O at ¶ 5.
28
     Doc. 19-8 Ex. I at ¶ 6.
29
     Doc. 19-14 Ex. O at ¶ 4.
                                         -8-
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 9 of 21




Shore informed employees that since they rejected a contract 15 months earlier,

Jersey Shore intended to take its management right to have an open shop and have

union, nonunion, and contract employees working in the facility.30 Aware that

employees had a strike vote scheduled for the near future, Jersey Shore also

warned employees that the owner might choose to close the plant.31

        On February 7, Jersey Shore formally terminated the three bargaining

committee members: Taylor, Stout, and Brown.32 None of the three had previous

discipline that would have supported a discharge at this time.

        On the same date, Jersey Shore held another mandatory meeting at which it

wrote three website addresses on a whiteboard and told employees that if they were

interested in leaving the Union, they should visit one of the websites.33 On

February 11, at another mass employee meeting, Jersey Shore reiterated that the

Union was to blame for delays in bargaining.34 Over the remaining weeks of

February, eight employees resigned their Union membership, with some citing the

Union’s ineffectiveness in bargaining as the reason.35 And Jersey Shore continued




30
     Doc. 19-10 Ex. K at ¶ 4.
31
     Doc. 19-14 Ex. O at ¶ 4; Doc. 19-11 Ex. L at ¶ 3.
32
     Doc. 6-4 Exs. S.1, S.2, S.3.
33
     Doc. 19-11 Ex. L at ¶¶ 2-3; Doc. 19-14 Ex. O at ¶ 6.
34
     Doc. 19-11 Ex. L at ¶ 6.
35
     See, e.g., Doc. 19-1 Ex. B at ¶¶ 5-8; Doc. 19-3 Ex. D at ¶ 2.
                                                -9-
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 10 of 21




its practice of dealing directly with employees by speaking with them about

receiving pay raises.36

        Notwithstanding the fact that the three bargaining committee members were

terminated, they continued to bargain on behalf of the Union. The parties met

again for bargaining on February 22. They continued to meet regularly until

August 30. 37

        B.      Jersey Shore Fails to Provide the Union with Requested
                Information38

        On February 22, the Union requested information related to Jersey Shore’s

current disciplinary policy and all discipline issued under that policy since the

previous year, as well as information related to employees’ pension contributions.

Jersey Shore, claiming the Union already had disciplinary information, refused to

comply with that request and did not respond to the Union’s request for pension

information. On March 4, the Union requested information regarding Jersey

Shore’s financial statements, a list of employees, and information regarding profit-

sharing. Jersey Shore refused to comply with that request. On May 3, the Union

requested information regarding employees’ production bonuses. Jersey Shore did

not respond. On May 14, the Union requested information regarding the

preparation of Jersey Shore’s payroll. Jersey Shore refused to comply with that


36
     Doc. 19-11 Ex. L at ¶ 8.
37
     See Doc. 19-7 Ex. H at ¶¶ 15-35.
38
     See Doc. 19-6 Ex. G and Doc. 19-7 Ex. H.
                                            - 10 -
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 11 of 21




request. On May 21, the Union reiterated its requests for information regarding

pension contributions and production bonuses, but again, Jersey Shore did not

reply.

         On August 6 and 22, the Union requested information related to Jersey

Shore’s FMLA and drug policies, progressive disciplinary policy, and copies of all

disciplines for violations of Jersey Shore’s drug and alcohol policies since 2014.

Jersey Shore refused to provide the requested information, citing the management

rights clause in the expired collective bargaining agreement.

         On September 9, the Union requested information regarding production and

attendance bonuses paid to employees, as well as information about the employees

in the Unit at that time. Jersey Shore did not reply.

         C.     Jersey Shore Continues To Bargain In Bad Faith

         On June 4, in response to Jersey Shore’s request, the Union presented to

Jersey Shore a list of provisions upon which the parties had reached agreement, as

well as a list of provisions on which the Union had moved toward Jersey Shore’s

position.39 On August 30, Jersey Shore presented a new proposal that contained a

wage increase, but also changed or omitted many terms to which the parties had

previously agreed, or to which the Union had agreed to move in Jersey Shore’s

direction.40 The proposal added a more sweeping management rights clause,


39
     Doc. 19-7 Ex. H at ¶ 30.
40
     See Doc. 6-4 Ex. T; Doc. 19-7 Ex. H at ¶ 35.
                                              - 11 -
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 12 of 21




limited the time in which employees could file a grievance and then appeal to an

arbitrator, and granted Jersey Shore much greater discretion over discipline and

bonuses.41 This proposal also included language that was predictably unacceptable

to the Union, such as not requiring employees to join or maintain membership in

the Union as a condition of employment, and not deducting or remitting dues on

behalf of the Union.42

        More significantly, the August 30 proposal contained “clean slate” language

that obligated the Union to withdraw all pending unfair labor practice charges,

including over the three discharged bargaining committee members.43 Without

asking for the Union’s permission, and without discussing its new proposals with

the Union, Jersey Shore presented the proposal to employees at a mass meeting

that same day.44

        On about September 6, the Union sent an email message to Jersey Shore

protesting that the August 30 proposal was regressive and objecting to Jersey

Shore’s proposal that the Union drop pending unfair labor practice charges,

including those concerning the discharges of Brown, Stout and Taylor.45 Over the



41
     In August, in the midst of this bargaining, Jersey Shore also unilaterally implemented a break
     policy requiring employees to sign in and sign out using a log sheet. See Doc. 19-9 at ¶ 11.
42
     Doc. 6-4 Ex. T at 1.
43
     Doc. 6-4 Ex. T, Appendix E at 26.
44
     See Doc. 19-7 Ex. H at ¶¶ 38-39.
45
     Doc. 19-7 Ex. H at ¶ 41.
                                               - 12 -
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 13 of 21




next week the parties exchanged eleven pieces of correspondence. In its letters,

Jersey Shore disparaged the Union and misrepresented the Union’s bargaining

position, criticized the Union for refusing to take its August 30 proposal to a vote

in order to protect the terminated committee members, and blamed the Union for

holding “power” over employees. Jersey Shore posted the parties’ correspondence

at its facility.46

        D.      Jersey Shore Withdraws Recognition From the Union

        In early September, a unit employee began circulating a disaffection

petition.47 Within approximately one week he obtained thirty-one signatures out of

a unit of approximately fifty employees.48 On September 11, Jersey Shore notified

the Union that it had received objective evidence that the Union had lost majority

support. Jersey Shore withdrew recognition.49

        After withdrawing recognition, Jersey Shore called mass meetings of

employees. At these meetings, Jersey Shore announced the withdrawal of

recognition; announced it was implementing the wage and bonus provisions of its

August 30 proposal to the Union; and announced that it was implementing terms

and conditions of employment via a new employee handbook.50


46
     Doc. 19-15 Ex. P at ¶¶ 6-8.
47
     See Doc. 19-9 Ex. J at ¶ 10; Doc. 19-15 Ex. P at ¶ 3.
48
     Doc. 6-4 Ex. U.
49
     Doc. 6-4 Ex. V.
50
     See Doc. 19-9 Ex. J at ¶ 7; Doc. 19-15 Ex. P at ¶¶ 4-5.
                                               - 13 -
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 14 of 21




        Employees who signed the disaffection petition testified that they did so

because, among other things, they felt the Union was more interested in fighting

for the discharged committee members than reaching a new collective-bargaining

agreement, they were concerned that the Union would not take Jersey Shore’s

contract proposal to a vote, and they had an impression that the Union was

ineffective.51

III.    LEGAL STANDARDS FOR ISSUING AN INJUNCTION UNDER
        SECTION 10(J) OF THE ACT52

        “In determining whether interim relief is appropriate under § 10(j), a district

court must evaluate whether there is ‘reasonable cause’ to believe that an unfair

labor practice has occurred and whether an injunction would be ‘just and

proper.’”53

        A.      “Reasonable Cause”

        A district court’s “reasonable cause” analysis follows two steps. “First,

there must be a substantial, non-frivolous, legal theory, implicit or explicit, in the




51
     See, e.g., Doc. 19-16 Ex. Q at ¶¶ 4-7; Doc. 19-4 Ex. E at ¶ 3; Doc. 19-1 Ex. B at ¶¶ 2-8.
52
     The Honorable Robert D. Mariani, my colleague in this District, dealt with a Section 10(j)
     petition just last year. I appreciate Judge Mariani’s thorough and cogent explanation of these
     governing legal standards. See Walsh v. Mountain View Care & Rehab. Ctr., LLC, No. 3:19-
     CV-1079, 2019 WL 2865891 at *5-*8 (M.D. Pa. July 2, 2019).
53
     Pascarell ex rel. N.L.R.B. and Int’l Ladies Garment Workers Union v. Vibra Screw Inc., 904
     F.2d 874, 877 (3d Cir. 1990).
                                               - 14 -
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 15 of 21




Board’s argument, and second, taking the facts favorably to the Board, there must

be sufficient evidence to support that theory.”54

         B.        “Just and Proper”

         Whether an injunction would be “just and proper” depends on whether “it is

in the public interest to grant the injunction, so as to effectuate the policies of the

National Labor Relations Act or to fulfill the remedial function of the Board.”55

“[T]he focus in a § 10(j) determination is on the public interest, and the unusual

likelihood of ultimate remedial failure by the NLRB.”56 “[T]he critical

determination is whether, absent an injunction, the Board’s ability to facilitate

peaceful management-labor negotiation will be impaired.”57 This standard “is

intended to limit the district court’s role” by “cabining the otherwise unfettered

discretion of the district court to fashion labor law under section 10(j) wholly

according to its own notions of fairness and efficiency.”58

         The United States Court of Appeals for the Third Circuit explained this

evaluation as such in Hirsch ex rel. N.L.R.B. v. Dorsey Trailers, Inc.59

         In evaluating whether to issue an injunction under the “just and proper”
         prong, a district court should discuss and determine whether the failure
         to grant interim injunctive relief would be likely to prevent the Board,

54
     Id. at 882.
55
     Chester ex rel. N.L.R.B. v. Grane Healthcare Co., 666 F.3d 87, 98-99 (3d Cir. 2011).
56
     Hirsch v. Dorsey Trailers, Inc., 147 F.3d 243, 247 (3d Cir. 1998) (cleaned up).
57
     Vibra Screw, 904 F.2d at 879.
58
     Chester, 666 F.3d at 99-100 (internal citations and quotations omitted).
59
     Dorsey Trailers, 147 F.3d at 247-48 (cleaned up).
                                               - 15 -
        Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 16 of 21




        acting with reasonable expedition, from effectively exercising its
        ultimate remedial powers. The critical determination is whether, absent
        an injunction, the Board’s ability to facilitate peaceful management-
        labor negotiation will be impaired. This requires an assessment of the
        likelihood of harm to the bargaining process absent an injunction.
        Unless there are circumstances, like the size, intimacy and longevity of
        the bargaining unit, which indicate that the bargaining process will not
        be harmed, courts must be deferential to the Board’s determination that
        the integrity of the process needs interim protection. The § 10(j)
        analysis must be guided by the particular facts in each case.

IV.     APPLICABLE LAW CONCERNING UNDERLYING UNFAIR
        LABOR PRACTICES

        A.      Section 8(a)(1) - Interference; Restraint; Coercion

        Section 8(a)(1) of the Act makes it an unfair labor practice “to interfere with,

restrain, or coerce employees in the exercise of” their rights to organize and

practice collective bargaining.60 To establish a violation, “it need only be shown

that under the circumstances existing, [the employer’s conduct] may reasonably

tend to coerce or intimidate employees in the exercise of rights protected under the

Act.”61

        B.      Section 8(a)(3) - Discrimination

        Section 8(a)(3) of the Act makes it an unfair labor practice to discriminate

“in regard to hire or tenure of employment or any term or condition of employment

to encourage or discourage membership in any labor organization.”62 Under the


60
     29 U.S.C. § 158(a)(1).
61
     1621 Route 22 W. Operating Co., LLC v. Nat’l Labor Relations Bd., 825 F.3d 128, 146 (3d
     Cir. 2016) (citation omitted).
62
     29 U.S.C. § 158(a)(3).
                                             - 16 -
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 17 of 21




Wright Line test, which the United States Supreme Court approved in N.L.R.B. v.

Transportation Management Corporation,63 “the employee must [first] establish

that the protected conduct was a ‘substantial’ or ‘motivating’ factor [for the

employer’s action]. Once this is accomplished, the burden shifts to the employer to

demonstrate that it would have reached the same decision absent the protected

conduct.”64

        C.      Section 8(a)(5) - Refusal to Bargain

        Section 8(a)(5) of the Act makes it an unfair labor practice “to refuse to

bargain collectively with the representatives” of an employer’s employees.65 “[A]n

employer must provide a union with requested information if it will be of use to the

union in fulfilling its statutory duties and responsibilities as the employees'

exclusive bargaining representative.”66

V.      DISCUSSION

        A.      “Reasonable Cause”

        The Court makes the preliminary determination that the legal theory that the

Regional Director has advanced is substantial and not frivolous. Further, there is

sufficient evidence to support this non-frivolous theory. Based on the litany of



63
     462 U.S. 393, 402 (1983), abrogated by Dir., Office of Workers’ Comp. Programs v.
     Greenwich Collieries, 512 U.S. 267 (1994),
64
     Wright Line, 251 N.L.R.B. 1083, 1087 (1980).
65
     29 U.S.C. § 158(a)(5).
66
     N.L.R.B. v. U.S. Postal Serv., 18 F.3d 1089, 1100 (3d Cir. 1994).
                                               - 17 -
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 18 of 21




facts and the chronology that I have described above, the Court finds that there is

reasonable cause to believe that:

        1) Jersey Shore has been interfering with, restraining, and coercing its
           employees in the exercise of their rights to organize and practice
           collective bargaining.67
        2) Jersey Shore has been discriminating in regard to hire or tenure or terms
           or conditions of employment of its employees to discourage membership
           in a labor organization.68

        3) Jersey Shore has been refusing to bargain collectively with the
           representatives of its employees.69


67
     Delmas Conley d/b/a Conley Trucking & Gen. Truck Drivers & Helpers Union Local #92,
     Int’l Bhd. of Teamsters, 349 NLRB 308, 319 (2007) (“threat of reprisal for union activity,”
     including “an implicit threat of termination,” constitutes unlawful coercion); Prudential Ins.
     Co., 317 NLRB 357, 357 (1995) (employer’s disparaging and negative comments about the
     Union and the grievance process constitutes interference of employee’s exercising of their
     rights); Wayne J. Griffin Elec., Inc. & Int’l Bhd. of Elec. Workers, Local 103, Afl-Cio, 335
     NLRB 1362, 1373 (2001) (employer statements that “convey the impression that employee
     support for a union will be futile” “have the tendency to interfere with, restrain, and coerce
     employees in the exercise of Section 7 rights”); see also Pascarell for & on Behalf of
     N.L.R.B. v. Vibra Screw Inc., 904 F.2d 874, 881 (3d Cir. 1990) (when “management had
     fired the few employees who had been the most open in their support for the union,” this was
     “precisely the kind of message, and action, that the NLRA prohibits”).
68
     See Kitsap Tenant Support Servs., Inc., 366 NLRB No. 98, slip op. at *14 (May 31, 2018) (in
     this analysis, “[u]nlawful employer motivation may be established by circumstantial
     evidence, including, among other things, (1) the timing of the employer's adverse action in
     relationship to the employee's protected activity, (2) the presence of other unfair labor
     practices, (3) statements and actions showing the employer's general and specific animus, (4)
     the disparate treatment of the discriminatees, (5) departure from past practice, and (6)
     evidence that an employer's proffered explanation for the adverse action is a pretext.”).
69
     See Regency Serv. Carts, Inc. & Shopmen's Local Union No. 455, Int’l Ass’n of Bridge,
     Structural & Ornamental Iron Workers, Afl-Cio, 345 NLRB 671, 671-75 (2005) (factors
     when evaluating a party’s potential bad-faith bargaining include “the nature of the bargaining
     demands,” “unilateral changes in mandatory subjects of bargaining,” “efforts to bypass the
     union,” “withdrawal of already agreed-upon provisions,” and a “delay in providing the Union
     with relevant information,” inter alia); Yp Advert. & Publ’g LLC & Int’l Bhd. of Elec.
     Workers, Local 1269, 366 NLRB No. 89 (May 16, 2018) (dealing directly with employees
     and “unreasonably delaying in furnishing relevant information that the Union requested”
     constituted violations of Section 8(a)(5)); Fruehauf Trailer Services, 335 NLRB 393, 394
     (2001) (withdrawal of recognition in the midst of refusal to bargain weighs in favor of
     finding that employer had “tainted” decertification petition).
                                               - 18 -
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 19 of 21




        B.      “Just and Proper”

        Considering the Court’s public interest focus in this prong of the analysis,

and the accompanying focus on the Board’s ultimate ability to exercise its remedial

powers, the Court finds that the injunctive relief that the Regional Director seeks is

just and proper. Simply put, the conduct that I have described above has the broad

effect of sapping employees’ support for the Union and depriving those employees

of the benefits of collective bargaining and of their Union representation.70 If the

Court does not act now to correct the above conduct and place things at the

Montoursville plant back to the pre-conduct status quo, the above conduct will

take the teeth out of any ultimate order that the Board issues by draining employee

support for the Union.71 This will increase the likelihood of the Board’s “ultimate

remedial failure,” dull the Board’s ability to “fulfill [its] remedial function,” and

impair “the Board’s ability to facilitate peaceful management-labor negotiation.”


70
     See, e.g., Asseo v. Centro Medico del Turabo, Inc., No. 89-0490CC, 1989 WL 130007, at *9
     (D.P.R. Aug. 9, 1989), aff’d sub nom. Asseo v. Centro Medico Del Turabo, 900 F.2d 445 (1st
     Cir. 1990), as modified sub nom. N.L.R.B. v. Hosp. San Rafael, Inc., 42 F.3d 45 (1st Cir.
     1994) (“absent immediate recognition and bargaining, employees will also lose the benefits
     of representation, such as health and safety advocacy and grievance representation, which
     cannot be compensated by a final Board order”); Pascarell for & on Behalf of N.L.R.B. v.
     Vibra Screw Inc., 904 F.2d 874, 881 (3d Cir. 1990); see Chester ex rel. N.L.R.B. v. Grane
     Healthcare Co., 666 F.3d 87, 102-03 (3d Cir. 2011); see also Asseo v. Centro Medico del
     Turabo, Inc., 900 F.2d 445, 454 (1st Cir. 1990) (recognizing that erosion of employee
     support jeopardizes union’s ability to represent employees).
71
     See, e.g., Doc. 19 at ¶ 16 (employee’s comments including “At this point, I do not feel that
     the Union can do anything for employees”); Doc. 19-3 at ¶ 5 (employee’s comments
     including “I signed the petition to get rid of the Union because I feel I can stand on my own
     merit”); Doc. 19-4 at ¶ 3 (employee’s comments including “The Union Committee was not
     doing anything to help the guys working on the floor. . . . Employees were tired of this so it
     was time for the Union to go”).
                                                - 19 -
         Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 20 of 21




        The Court analyzes a subset of the individual elements of the Regional

Director’s requested relief below.

        1) Recognition and good-faith bargaining: In Chester ex rel. N.L.R.B. v.
           Grane Healthcare Co., the United States Court of Appeals for the Third
           Circuit held that such an order was just and proper relief when a union
           has already “lost significant support” and the order “is necessary to
           preserve the fruits of the collective bargaining process that otherwise
           would have been available to the employees prior to such an order.”72
           Further, the United States Court of Appeals for the Ninth Circuit has
           recognized that this remedy has the potential to “restore the employees’
           interest in the Union.”73

        2) Interim reinstatement: In Angle v. Sacks for & on Behalf of N. L. R. B.,
           the United States Court of Appeals for the Tenth Circuit approved the
           district court’s reinstatement of discharged employees as just and proper,
           as this was the “best visible means of rectifying” the employer’s work in
           “destroying any employee interest or initiative in union representation
           and collective bargaining.”74 The Court finds the case before it
           analogous and agrees with the Tenth Circuit’s reasoning.75

        3) Rescission of suspensions: In a recent decision in this District, United
           States District Judge Robert D. Mariani found rescission of a discharged
           employee’s suspension just and proper.76 This comports with other
           district courts around the country.77 And this Court agrees.



72
     666 F.3d 87, 102-03 (3d Cir. 2011).
73
     Scott ex rel. N.L.R.B. v. Stephen Dunn & Assocs., 241 F.3d 652, 669 (9th Cir. 2001).
74
     382 F.2d 655, 660-61 (10th Cir. 1967).
75
     See also Vibra Screw, 904 F.2d at 878, 881-882 (interim reinstatement of six active union
     members); Eisenberg for & on Behalf of N. L. R. B. v. Wellington Hall Nursing Home, Inc.,
     651 F.2d 902, 905-07 (3d Cir. 1981) (interim reinstatement of five negotiating committee
     members and three other active union supporters).
76
     See Walsh v. Mountain View Care & Rehab. Ctr., LLC, No. 3:19-CV-1079, 2019 WL
     2865891 (M.D. Pa. July 2, 2019).
77
     See, e.g., Lindsey v. Shamrock Cartage, Inc., 2018 WL 6528432, at *5 (S.D. Ohio 2018)
     (suspension); Blyer v. Domsey Trading Corp., 1991 WL 150817, at *2 (E.D.N.Y. 1991)
     (interim rescission of warnings and other discriminatory discipline).
                                               - 20 -
        Case 4:20-cv-00524-MWB Document 39 Filed 04/29/20 Page 21 of 21




        4) Rescission of unilateral changes to the terms and conditions of
           employment: Such a remedy allows for an even playing field for
           bargaining and prevents Jersey Shore from getting an improper benefit
           from the bargaining advantage that it enjoyed in the absence of Union
           representation.78

VI.     CONCLUSION

        For the foregoing reasons, the Court finds that the Regional Director has met

her burden with respect to the NLRB’s entitlement to injunctive relief pursuant to

Section 10(j) of the Act pending the final disposition of the matters involved and

pending before the Board. The Regional Director of the Sixth Region of the

National Labor Relations Board’s Petition for Injunction under Section 10(j) of the

National Labor Relations Act, as Amended (Doc. 1) will therefore be granted.

        An appropriate Order follows.



                                                       BY THE COURT:


                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge




78
     See Kreisberg v. HealthBridge Mgmt., LLC, 732 F.3d 131, 143 (2d Cir. 2013) (interim
     rescission of unilateral changes was necessary to avoid bargaining “in the shadow of work
     conditions unilaterally imposed” by the employer); Harrell ex rel. N.L.R.B. v. Am. Red
     Cross, Heart of Am. Blood Servs. Region, 714 F.3d 553, 558 (7th Cir. 2013); Silverman v.
     Major League Baseball Player Relations Comm., Inc., 880 F. Supp. 246, 259 (S.D.N.Y.
     1995), aff’d, 67 F.3d 1054 (2d Cir. 1995) (interim rescission of unilateral changes
     appropriate to “salvage some of the important bargaining equality that existed” prior to
     violations).
                                              - 21 -
